IN THE SUPREME COURT OF THE STATE OF DELAWARE

COREY HARRELL,                         §
                                       §      No. 591, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      Cr. ID No. 1311014669
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: January 13, 2017
                          Decided:   February 10, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 10th day of February 2017, upon consideration of the notice to show

cause and the appellant’s response, it appears to the Court that:

      (1)    This appeal is from the Superior Court’s order of November 14, 2016

denying a motion for appointment of counsel filed by the appellant, Corey Harrell.

Harrell filed the motion for appointment of counsel in conjunction with a motion

for postconviction relief that he filed following his guilty plea and sentencing in

the Superior Court.

      (2)    Upon receipt of Harrell’s notice of appeal, the Clerk issued a notice

directing Harrell to show cause why the appeal should not be dismissed based upon
this Court’s lack of jurisdiction to entertain an interlocutory appeal in a criminal

matter. In his response to the notice to show cause, Harrell argues against a

dismissal of the appeal.         He contends that “[n]othing in the wording of the

[Delaware Constitution] deprives the . . . Court . . . of jurisdiction to consider

interlocutory appeals in [a] criminal case.”

       (3)     Harrell is mistaken. The Court has repeatedly held that, under article

IV, section 11(1)(b), of the Delaware Constitution, the jurisdiction of the Court in

criminal cases is limited to the review of final judgments.1 “A final judgment is

generally defined as one which determines the merits of the controversy or the

rights of the parties and leaves nothing for future determination or consideration.”2

       (4)     In this case, the Superior Court’s order denying Harrell’s motion for

appointment of counsel is an interlocutory order.3 The order is not appealable as a




1
  See State v. Roberts, 282 A.2d 603 (Del. 1971) (comparing Del. Const. art. IV, § 11(1)(a)
conferring Supreme Court’s appellate jurisdiction in Superior Court civil cases “to all matters of
appeal in the interlocutory or final judgments” with Del. Const. art. IV, § 11(1)(b) conferring
Supreme Court’s appellate jurisdiction in Superior Court criminal cases to “all matters of appeal
on the judgments”) (emphasis added).
2
  Brunhammer v. State, 2016 WL 611822, at n.2 (Del. Feb. 12, 2016) (quoting Showell Poultry,
Inc. v. Delmarva Poultry Corp., 146 A.2d 794, 796 (Del. 1985)).
3
  Accord Lopez v. State, 2014 WL 3586494 (Del. July 21, 2014); Harris v. State, 2013 WL
4858990 (Del. Sept. 10, 2013); Bednash v. State, 2013 WL 210508 (Del. Jan. 17, 2013); Brown
v. State, 2012 WL 4466314 (Del. Sept. 26, 2012) (dismissing appeals from Superior Court orders
denying appointment of counsel as impermissible criminal interlocutory appeals).
                                                2
collateral order before the entry of a final order on Harrell’s motion for

postconviction relief.4

        NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                                   BY THE COURT:

                                                   /s/ Karen L. Valihura
                                                   Justice




4
 See St. Louis v. State, 2012 WL 130877 (Del. Jan. 17, 2012) (citing Robinson v. State, 704 A.2d
269, 271 (Del. 1998)).
                                               3